This action was brought originally in the Cuyahoga Common Pleas by the Glidden Company against the Keith Cleveland Properties Company upon an account for material furnished.
It appears that the Keith Company had previously used a certain “french varnish” for protecting dutch metal which varnish had been purchased from the Glidden Company.
The evidence disclosed that the purchaser stated a desire for “french varnish” which was used at a previous time, to be used to protect dutch metal and that the varnish furnihsed did not accomplish the desired results.
The Keith Company filed an answer and cross petition praying for damages sustained by reason of the varnish failing to properly protect the metal.
Judgment of the Common Pleas in favor of the Glidden Company for the amount claimed on the account and in favor of the Keith Company for the amount claimed in the cross petition was affirmed by the Court of Appeals.
The Glidden Company in the Supreme Court contends:
1. That the court erred in refusing to direct a verdict in its favor.
2. That the Keith Company did not rely on any warranty made by the Glidden Company but acted on its past experience.
3. That there was no warranty that the varnish would be fit for a particular purpose.